*450Order, Supreme Court, New York County (Debra A. James, J.), entered January 8, 2010, which denied the motion of defendants Sears, Roebuck and Icon Health Fitness for a protective order to the extent of directing them to answer interrogatories regarding prior incidents with respect to other treadmills that Icon manufactured and marketed during the period in which it manufactured the subject treadmill, unanimously modified, on the law and the facts, to limit the scope of the interrogatories to be answered to those regarding prior incidents involving sudden acceleration, and otherwise affirmed, without costs.
Plaintiff asserts that she was injured as a result of the sudden acceleration of a treadmill manufactured by Icon. Thus, the disclosure she seeks of information about incidents in which other Icon treadmills suddenly accelerated is warranted (see Bertocci v Fiat Motors of N. Am., 76 AD2d 779 [1980]). Concur— Mazzarelli, J.P., Sweeny, Moskowitz, Acosta and Román, JJ.